Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I (footwear with sole structure as shown in figures 1-4) in the reply filed on 1/12/2021 is acknowledged.
Claims 5,6,14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0245685 (Cross) in view of US 2017/0009036 (Xie).

Cross lacks teaching at least one of the plurality of holes is shaped as a hyperboloid.   Although, Cross teaches (see paragraph 0146) the apertures forming the auxetic structure may comprise various shapes including non-polygonal shapes.
Xie relates to the general structure of auxetic materials and teaches the basis geometric shape of the holes/apertures (i.e. voids) in auxetic structures can include a plurality of shapes including hyperboloids, see paragraph 0037; and see paragraph 0255 which teaches such structures relate to “impact absorption or cushioning materials”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of holes of the base component of the article as taught by Cross, to have a plurality of hyperboloid shaped holes, as taught by Xie, to provide and improved auxetic configuration.
With regard to claims 3-4 and 17-18, at least see figures 2,33,40,48,49 and 57-62 of Cross, which show rows of plurality of holes as claimed.

Regarding claims 9-10, the hyperboloids holes of the article as taught above (i.e. the combination of Cross and Xie) will inherently rotate in motion upon application of a compressive force on the base component.  Each of the plurality of holes defines a central axis, each of the plurality of holes is symmetrical about the central axis, and the base material collapses into the plurality of holes by rotating about the central axis of each of the plurality of holes.  
Regarding claims 11-12, at least see figures 4,5,6 and 11 which show the plurality of holes have different sizes in the different portions (heel, midfoot and forefoot) of the sole.  
Regarding claims 13, throughout out the different embodiments of Cross, it shows holes (apertures) with different sizes and other embodiments with uniform size holes (apertures).  It would appear to be an obvious design choice to construct the size of the plurality of holes of the sole component taught by the combination above with the plurality of holes continuously decreasing form the heel portion to the forefoot portion inasmuch as a number of different size hole configurations would appear to be suitable depending on the individual wearer and the activity being used for.   Since the applicant has not demonstrated or even alleged that the continuous decreasing of the holes from the heel portion to the forefoot portion produces any unexpected results, it is concluded that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum arrangement of the plurality of holes in the sole component and .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556